                  Case 7:19-cr-00649-KMK Document 25 Filed 02/21/20 Page 1 of 1

- - - - - --i.1DEKAJLO~AW~OEEICES~ ~ ~
 OLEH N. DEKAJLO                                                                          LONG ISLAND OFFICE
                                                                                 1975 Hempstead Turnpike - Suite 101
 OREST T. DEKAJLO
                            MEMO ENDORSED                                               East Meadow, NY 11554-1703
                                                                                 tel : 516.542.9300 - fax: 516.542.9303
                                                                                                email: Dekajlo@aol.com


       February 21 , 2020                                                            Filed Via CM-ECF


       U.S . District Court Judge Kenneth M. Karas                             LETTER MOTION
       United States Courthouse
       300 Quarropas St.
       White Plains, NY 10601


       Re: USA v. Hankew-ycz
       Case No. : 7:19-cr-00649-kmk


       Dear Judge Karas,
       The undersigned is the attorney ofrecord for Defendant, Taras Hankewycz, and submits this
       letter motion for Your respectful consideration. It is brought to the Court's attention that it was
       anticipated that upon my return from the mid-winter vacation break this week, I would meet with
       and complete the pre-sentencing paperwork necessary for the Court's review.
                                                                                                                  J)
       Unfortunately, I have come to learn that this past Monday evening, February 1th, 2020, our
       client's ailing elderly mother, Iwanna Daria Hankewycz, passed away. The entire local and
       distant family has come together to grieve, and the wake is scheduled for this evening, with
       funeral services to be held in the St. Michael's Ukrainian Catholic Church tomorrow, Saturday,
       February 22 nd , 2020.

       We have notified Assistant U.S. Attorney James Ligtenberg, who has been assigned to this case.
       He understands the nature of these exigent circumstances and has extended his condolences.
       Once again, it is our understanding that Taras Hankewycz has been fully compliant and
       cooperative with all of the rules, restrictions and regulations of Pre-Trial Services.
       We respectfully request that the Court adjourn this matter to a date of its choosing and               n
       convenience, allowing sufficient time for the completion of the pre-sentence submission, as well I J
       as the gove    ent' s response thereto, all as the Court deems appropriate.

                                                                           Cr,J. J,
       OLEH N. DEKAJLO (OD4743)
                                                                         ~.de'\c(_   1·)   ~WA..d      1<>
       OND:dh                                                           3)   l~ }?_OJ      c+    11 :ao '
                                                                                           ~ ()r~J·
